Order entered December 4, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01066-CR

                     SHARON HENNINGTON TAYLOR, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 203rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F17-20861-P

                                         ORDER
       The reporter’s record was filed November 20, 2018. Missing from the reporter’s record

are:

            State’s Exhibit #3, labeled “CD/911”;

            State’s Exhibit #92, labeled “CD/Donald Taylor’s Phone Records”;

            State’s Exhibit #93, labeled “CD/Sharon Taylor’s Phone Records”;

            State’s Exhibit #98, labeled “DVD/Interview”;

            State’s Exhibit #500 (duplicate number), labeled “DVD/January 1st video”;

            State’s Exhibit #700, labeled “DVD/Body Cam/Jessica Ryan”;

            Defendant’s Exhibit #10, labeled CD/911 Call 2010”;
             Defendant’s Exhibit #11, labeled “CD/911 Call 2013”;

             Defendant’s Exhibit #12, labeled “DVD/GSR Kit Video”; and

             Defendant’s Exhibit #20, labeled “DVD/Body Cam of Jessica Ryan”.

All exhibits were offered and admitted at trial.

       We ORDER court reporter Lisabeth Kellett to file a supplemental reporter’s record with

true and correct playable copies of State’s Exhibits #3, #92, #93, #98, #500, and #700, and

Defendant’s Exhibits #10, #11, #12, and #20 within FIFTEEN DAYS of the date of this order.




                                                   /s/   LANA MYERS
                                                         JUSTICE